 

Exhibit 10.28
SXC HEALTH SOLUTIONS CORP.
DIRECTOR INDEMNIFICATION AGREEMENT
THIS INDEMNIFICATION AGREEMENT made as of the day of February 22, 2011.
B E T W E E N:
SXC HEALTH SOLUTIONS CORP., a corporation existing under the laws of the Yukon
Territory
(the “Corporation”)
- and -
[DIRECTOR OR OFFICER], an individual resident in the [Province or State] of
(the “Indemnitee”)
WHEREAS, the Corporation desires to provide the Indemnitee with specific
contractual assurance of the Indemnitee's rights to full indemnification against
litigation risks and expenses (regardless, among other things, of any change in
the ownership of the Corporation or the composition of its board of directors);
AND WHEREAS, this Agreement is a supplement to and in furtherance of the by-laws
of the Corporation and the Business Corporations Act (Yukon), as amended from
time to time, (the “Act”) and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of the Indemnitee thereunder; and
AND WHEREAS, at the request of the Corporation, the Indemnitee acts as a
[director or officer] of the of the Corporation;
AND WHEREAS, it is to the advantage of the Corporation in hiring and retaining
[directors or officers] to provide this indemnification;
AND WHEREAS, pursuant to a resolution of the board of directors of the
Corporation, the duly authorized officers of the Corporation have been
authorized to enter into an agreement with each of the directors and officers of
the Corporation, evidencing the agreement of the Corporation to indemnify each
such director and officer upon the terms and conditions as set out herein;
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the
Indemnitee's service or continued service in an Indemnified Capacity (as defined
below) and the premises and other good and valuable consideration (the receipt
and sufficiency of which is hereby acknowledged by each of the parties hereto),
the parties hereto hereby covenant and agree as follows:
1.    
General Indemnification. Subject to the limitations in the Act, except in an
action by or on behalf of the Corporation to procure a judgement in its favour,
the Corporation hereby irrevocably agrees to indemnify the Indemnitee against
all Losses (as hereinafter defined), reasonably incurred by him in respect of
any Claim (as hereinafter defined), if:

(a)    
he acted honestly and in good faith with a view to the best interests of the
Corporation (as hereinafter defined); and

(b)    
in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, he had reasonable grounds for believing that his
conduct was lawful.

2.Definitions.
In this Agreement:
“Claims” means any claim, action, suit, application, litigation, charge,
complaint, prosecution, assessment, reassessment, investigation, inquiry,
discovery, hearing or proceeding of any nature or kind whatsoever (including
applications for leave to commence a proceeding), whether civil, criminal,
administrative, regulatory or otherwise and, without limiting the generality of
the foregoing, will include any and every claim for any liability and/or any
legal, regulatory or investigative action or proceeding by any governmental or
regulatory authority or any person, firm, corporation or other entity
whatsoever, whether such action, proceeding or investigation is pending,
anticipated or threatened and including any and every claim by or on behalf of
the Corporation, or by or on behalf of Canada or any other country or any
political subdivision thereof, to which the Indemnitee is subject, in which the
Indemnitee participates at the request of the Corporation, whether or not the
Indemnitee has been named, if it relates to, arises from or is based on the
Indemnitee's service in an Indemnified Capacity (as defined herein), whether the
alleged act or omission occurred before or after the date of this Agreement;
“Losses” means all injury, liability, loss, damage, charge, cost, expense, taxes
(other than taxes on any fees or salary or other form of compensation), amounts
to settle or dispose of any Claim or satisfy any judgment, amounts for acting as
a witness or other participant in any Claim, fine or penalty whatsoever which
the Indemnitee may reasonably incur, suffer or be required to pay, (including,
without limitation, all reasonable legal and other professional fees as well as
all out-of-pocket expenses for attending discoveries, trials, hearings and
meetings, including any amounts in respect of the investigation, defence,
settlement or appeal of or preparation for any Claim or

 

--------------------------------------------------------------------------------

 

in respect of any action to establish a right to indemnification under this
Agreement); and
“Indemnified Capacity” means, being or having been a director of the Corporation
(including in respect of acting as a member on one or more committees of the
board of directors) or acting or having acted at the Corporation's request as a
director or officer or an individual acting in a similar capacity of another
entity.
3.    
Advancement of Moneys. Subject to the limitations in the Act, the Corporation
hereby irrevocably undertakes to advance moneys to the Indemnitee for Losses in
respect of a Claim prior to the resolution of the merits of such Claim, but the
Indemnitee will repay such funds if he does not fulfill the conditions set out
in clause 1(a) and clause 1(b).

4.Derivative Actions. Subject to the limitations in the Act, the Corporation
hereby irrevocably undertakes, subject to the obtaining of the approval of a
court where necessary, to indemnify, or advance moneys under Section 3 to, the
Indemnitee in respect of any Claim by or on behalf of the Corporation or other
entity to obtain a judgment in its favour, to which the Indemnitee is made a
party by reason of his service in an Indemnified Capacity, against all Losses
reasonably incurred by him in connection with such action if he fulfils the
conditions set out in clause 1(a) and 1(b).
5.Notice of Claims. If the Indemnitee becomes aware of any Claim or reasonably
expects that a Claim will be made, the Indemnitee will give the Corporation
written notice promptly of such Claim or potential Claim, and the Corporation
will give the Indemnitee written notice promptly of such Claim or potential
Claim.
6.Defence of Claim.
(a)    
By Corporation. The Corporation will at its expense and in a timely manner
contest and defend against any Claim and take all commercially reasonable steps
to prevent the resolution thereof in a manner adverse to the Indemnitee,
including the taking of such appeals as counsel to the Corporation may advise
are likely to succeed in the circumstances. In this regard, the Corporation will
keep the Indemnitee fully informed on a timely basis of all steps and
developments relating to the foregoing. The Corporation will not agree to any
settlement on the Indemnitee's behalf without the Indemnitee's written consent
unless the terms of such settlement require only the payment of money and do not
require the Indemnitee to admit any wrongdoing or take or refrain from taking
any action.

(b)    
By Indemnitee. Notwithstanding clause 6(a), the Indemnitee will be entitled to
assume carriage of his own defence relating to any Claim (and for greater
certainty, the full amount of reasonable expense the Indemnitee incurs in
connection with such defence will be a Loss) if:

(i)    
the Corporation does not in a timely manner:

(A)    
undertake appropriate action in respect of a written notice delivered pursuant
to clause 5; or

(B)    
take such legal steps as may from time to time be required to properly defend
against any such claim;

then the Indemnitee may do so at the expense and risk of the Corporation; or
(ii)    
in the reasonable opinion of Indemnitee's counsel, the Indemnitee's interests in
respect of the relevant matter conflict with the interests of the Corporation in
respect of such matter or with the interests of any other director of the
Corporation in respect of whose defence the Corporation has carriage.

7.Procedure for Making a Claim. Subject to clause 8, if the Indemnitee wishes to
make any claim for payment of a Loss, the Indemnitee will deliver a written
notice of such claim for payment to the Corporation, together with reasonable
details and supporting documentation with respect to such claim (such written
notice referred to herein as an “Indemnification Notice”). The Corporation will
pay all Losses arising in connection with the matters described in the
Indemnification Notice to the Indemnitee (or as the Indemnitee may direct) no
later than 30 days after the date on which the Indemnitee delivers any invoice
or account on account of any such Losses to the Corporation, provided that the
Indemnitee executes and delivers to the Corporation an undertaking to reimburse
the Corporation for such amounts advanced in the event that it is ultimately
determined that the Indemnitee is not entitled to be indemnified under this
Agreement. The Corporation will exercise all reasonable efforts to obtain, or to
assist in obtaining, all approvals or consents when indemnification hereunder is
subject to or conditional upon the approval or consent of any court or of any
government body or regulatory authority.
8.Repayment of Prohibited Amounts. If the Corporation pays an amount to or on
behalf of the Indemnitee which it is prohibited from paying by law, then
forthwith upon written request by the Corporation, the Indemnitee will repay
such amount to the Corporation.
9.Records. The Indemnitee and his advisors will at all times be entitled to
review during regular business hours all documents, records and other
information with respect to the Corporation or any entity in which he acted in
an Indemnified Capacity which are under the Corporation's control and which may
be reasonably necessary in order to investigate and defend against any Claim
that relates to, arises from or is based on his service in an Indemnified
Capacity, provided that the Indemnitee will maintain all such information in
strictest confidence except to the extent necessary for his defence. The
Indemnitee will make available to the Corporation all documents, records and
other information necessary to investigate and defend any Claim, provided that
the Indemnitee shall not be required to provide assistance that would materially
prejudice the Indemnitee's defences, where such defences are not available to
the Corporation and such information relates primarily to those defences.
10.Settlement. Settlement of any Claim to which this Agreement applies will not
create any presumption that the Indemnitee did not meet the standard of conduct
required by applicable law. No settlement will be undertaken by the Indemnitee
without the consent of the Corporation unless the Corporation has indicated that
it would not indemnify the Indemnitee according to this Agreement.
11.Insurance. To the extent that the Corporation maintains an insurance policy
or policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the Corporation or any other corporation, partnership,
joint venture or other enterprise which such person serves at the request of the
Corporation, the Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee, agent or fiduciary under
such policy or policies.
12.Limitation of Indemnification. Notwithstanding any other provisions of this
Agreement, nothing herein shall obligate the Corporation to make a payment to
the Indemnitee hereunder if, in the opinion of the Corporation, to do so would
be contrary to the Act, public policy or any other law.
13.Disputes. In the event of a dispute under this Agreement, the Corporation
will apply to the court to approve a payment under this

 

--------------------------------------------------------------------------------

 

Agreement forthwith upon receiving a written request from the Indemnitee to do
so and may apply to the court at anytime in its sole and absolute discretion and
the Indemnitee acknowledges that such a determination may limit the Indemnitee's
rights hereunder.
14.Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which the Indemnitee may be entitled under the
Act or any other law, the Corporation's constating documents, any vote of
shareholders or disinterested directors, or otherwise, both as to action in the
Indemnitee's official capacity and as to action in another capacity while
holding such office.
15.Exceptions. Any other provision herein to the contrary notwithstanding, the
Corporation shall not be obligated pursuant to the terms of this Agreement to
indemnify or to advance monies to the Indemnitee in connection with any of the
following:
(a)    
Claims Initiated by Indemnitee. With respect to proceedings or claims initiated
or brought voluntarily by the Indemnitee and not by way of defense, except with
respect to proceedings brought to establish or enforce a right to
indemnification under this Agreement or any other statute or law;

(b)    
Claims Under Section 16(b). For expenses and the payment of profits arising from
the purchase and sale by the Indemnitee of securities in violation of Section
16(b) of the Securities Exchange Act of 1934, as amended, or any similar
successor statute; or

(c)    
Other Payments. To the extent that the Indemnitee is indemnified and actually
paid otherwise than pursuant to this Agreement.

16.Term. This Agreement will become effective on the date hereof and will
continue in full force and effect for so long as any Claim contemplated herein
may be legally brought against the Indemnitee, notwithstanding the fact that the
Indemnitee may, at the time such action is commenced, no longer be a director of
the Corporation or serve in another Indemnified Capacity.
17.Severability. If any provision of this Agreement or its application to any
party or circumstances is restricted, prohibited or unenforceable, such
provision will be ineffective only to the extent of such restriction,
prohibition or unenforceability without invalidating the remaining provisions
hereof.
18.Enurement. This Agreement is not assignable by any party without the prior
written consent of the other party but will bind and benefit the parties hereto
and the heirs, executors, administrators and other legal representatives of the
Indemnitee and the successors and permitted assigns (which is deemed to include
any successor by reason of amalgamation, arrangement, merger, business
combination or otherwise) of the Corporation.
19.Amendment. This Agreement may be amended only by written agreement between
each of the parties hereto.
20.Further Assurances. Each of the parties hereto will, from time to time, and
at all times, do such further acts and deliver all such further assurances,
deeds and documents as may be reasonably required in order to fully perform and
carry out the terms of this Agreement.
 
21.    
Governing Law. This Agreement will be construed in accordance with the laws of
the [Yukon Territory] and the laws of Canada applicable therein and the parties
hereby irrevocably submit and attorn to the jurisdiction of the courts of the
[Yukon Territory] in respect of all matters arising out of or relating to this
Agreement. The parties waive any objections they may have to the venue being in
such courts, including, without limitation, any claim that any such venue is an
inconvenient forum.

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first written above.
 
 
SXC HEALTH SOLUTIONS CORP.
Per:
 
 
Name:
Title:
Authorized Signing Officer
 
 
 
 
[DIRECTOR OR OFFICER]

 
 
HBdocs - 9018452v3
 

 